DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the drawings are other than black and white lined drawings.  Specifically, the figures include various shading and gray dots and lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claims 4 and 15 are objected to because of the following informalities:  
Claim 4 recites the limitation “a field” in line 2 but it is unclear if this field is the same field as the “dedicated field” or “existing field” of claim 3 or another completely different field; and  
Claim 15 recites the limitation “a field” in line 6 but it is unclear if this field is the same field as the “dedicated field” or “existing field” of line 4 or another completely different field.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the one or more configuration state lists" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0153560 (hereinafter Park).
Regarding claims 1 and 14, Park discloses an apparatus/method, comprising: receiving, by a processor of an apparatus, from a wireless network a dynamic signaling ([0094]: details UL grant type 2 in which the whole grant-free based PUSCH related configuration information is received through the higher signal and DCI signal); and activating or deactivating, by the processor and according to the dynamic signaling, one or more grant configurations associated with one or more configured (FIG. 8, 802; [0118][0220][0222]: details The terminal determines UL grant type 2 configuration information in additional consideration of the following information of the DCI that activates UL grant type 2 in addition to the UL grant type 2). 

Regarding claim 2, Park discloses wherein the receiving of the dynamic signaling comprises receiving a single downlink control information (DCI) signaling ([0181]: details terminal receives DCI). 

Regarding claim 3, Park discloses wherein a state identification index associated with the one or more configured grants is indicated in a dedicated field or an existing field in the dynamic signaling ([0183]: details The terminal may identify what DL SPS (or UL grant type 2) resource is to be activated or released from the new field value included in the received new DCI format, and in this case, the corresponding new field value may serve as an index of the DL SPS (or UL grant type 2) resource that is the target of activation/release).  

Regarding claim 4, Park discloses wherein the state identification index associated with the one or more configured grants is indicated in a field used for a hybrid automatic repeat request (HARQ) process identification (ID) in the dynamic signaling ([0183]-[0188]: details Of course, the new field value may correspond to two or more DL SPS (or UL grant type 2) resources.  An example of the new field may correspond to the HARQ process number, the time resource allocation field, or the frequency resource allocation field). 

Regarding claims 5 and 16, Park discloses wherein the one or more configured grants comprise one or more uplink (UL) semi-static configured grants, one or more downlink (DL) semi-static semi-persistent scheduling (SPS) configured grants, or one or more sidelink (SL) semi-static SPS configured grants ([0108] details semi-static schemes). 

Regarding claim 6, Park discloses configuring, by the processor, one or more activation or deactivations states ([0183]: details The terminal may identify what DL SPS (or UL grant type 2) resource is to be activated or released from the new field value included in the received new DCI format, and in this case, the corresponding new field value may serve as an index of the DL SPS (or UL grant type 2) resource that is the target of activation/release), wherein each of the one or more states corresponds to a single grant configuration or a set of multiple grant configurations of the one or more grant configurations ([0102] details It may be possible to activate or release, through L1 signaling, the uplink resource region configured through the higher signaling.  The corresponding method is called UL grant type 2). 

Regarding claims 7 and 17, Park discloses wherein each of the one or more grant configurations is associated with a unique configuration identifier or index ([0183]: details The terminal may identify what DL SPS (or UL grant type 2) resource is to be activated or released from the new field value included in the received new DCI format, and in this case, the corresponding new field value may serve as an index of the DL SPS (or UL grant type 2) resource that is the target of activation/release), and wherein each of the one or more activation or deactivation states is mapped to the respective configuration identifier or index of the single grant configuration or the set of multiple grant configurations of the one or more grant configurations (TABLE 10; [0179]: details process number is mapped onto UL grant type 2 resource ID). 

Regarding claim 8, Park discloses configuring, by the processor, one or more activation state lists or one or more deactivation state lists ([0183]: details The terminal may identify what DL SPS (or UL grant type 2) resource is to be activated or released from the new field value included in the received new DCI format, and in this case, the corresponding new field value may serve as an index of the DL SPS (or UL grant type 2) resource that is the target of activation/release), wherein each entry in the one or more activation state lists or the one or more deactivation state lists corresponds to a single grant configuration state or a set of multiple grant configuration states of activation or deactivation (TABLE 10; [0175]: details table for DL SPS (or UL grant type 2) activation (or release) with entries for resource number, as grant configuration state). 

(TABLE 10; [0179]: details DCI field information for DL SPS or UL grant type 2 activation or release), and wherein each of the one or more grant configurations is mapped to one or more of state identifiers or indices in the one or more activation state lists or the one or more deactivation state lists (TABLE 10; [0179]: details process number is mapped onto UL grant type 2 resource ID). 

Regarding claims 10 and 19, Park discloses wherein the activating or deactivating of the one or more grant configurations comprises mapping a value in an indicator field in the dynamic signaling and an activation state or a deactivation state of a single configuration grant or each of multiple configuration grants of the plurality of configured grants according to the one or more activation state lists or the one or more deactivation state lists (TABLE 10; [0179]: details DCI field information for DL SPS or UL grant type 2 activation or release; process number is mapped onto UL grant type 2 resource ID). 

Regarding claims 11 and 20, Park discloses wherein the dynamic signaling indicates a state identifier (TABLE 10; [0179]: details DCI field information for DL SPS or UL grant type 2 activation or release), and wherein the deactivating of the one or more grant configurations comprises: releasing one or more downlink semi-persistent scheduling (DL-SPS) configurations associated with the indicated state identifier; and stopping to monitor one or more downlink (DL) resources associated with (FIG. 8, 804; [0226]: details if the corresponding DCI format is as presented in Table 13b, the terminal may determine at 804 to indicate a valid release for a specific resource X among pre-activated grant-free resource (DL SPS or UL grant type 2). 

Regarding claim 12, Park discloses wherein the dynamic signaling indicates a state identifier (TABLE 10; [0179]: details DCI field information for DL SPS or UL grant type 2 activation or release), and wherein the deactivating of the one or more grant configurations comprises: releasing one or more uplink configured-grant (UL-CG) configurations associated with the indicated state identifier; and stopping to perform grant-free uplink (UL) transmissions on one or more UL resources associated with the released one or more UL-CG configurations (FIG. 8, 804; [0226]: details if the corresponding DCI format is as presented in Table 13b, the terminal may determine at 804 to indicate a valid release for a specific resource X among pre-activated grant-free resource (DL SPS or UL grant type 2). 

Regarding claim 15, Park discloses wherein, in receiving the dynamic signaling, the processor receives a single downlink control information (DCI) signaling ([0181]: details terminal receives DCI), wherein a state identification index associated with the one or more configured grants is indicated in a dedicated field or an existing field in the dynamic signaling, and wherein the state identification index associated with the one or more configured grants is indicated in a field used for a hybrid automatic repeat request (HARQ) process identification (ID) in the dynamic signaling ([0181], [0183]-[0188]: details terminal receives DCI; The terminal may identify what DL SPS (or UL grant type 2) resource is to be activated or released from the new field value included in the received new DCI format, and in this case, the corresponding new field value may serve as an index of the DL SPS (or UL grant type 2) resource that is the target of activation/release; Of course, the new field value may correspond to two or more DL SPS (or UL grant type 2) resources.  An example of the new field may correspond to the HARQ process number, the time resource allocation field, or the frequency resource allocation field).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US 2018/0013521 (hereinafter Lee).
Regarding claim 13, Park does not explicitly teach wherein the dynamic signaling indicates a state identifier, and wherein the deactivating of the one or more grant configurations comprises: releasing one or more sidelink configured-grant (SL-CG) configurations associated with the indicated state identifier; and stopping to perform grant-free sidelink (SL) transmissions on one or more SL resources associated with the released one or more SL-CG configurations.
([0189]: details the upper layer indicates to stop transmissions of this MAC PDU), and wherein the deactivating of the one or more grant configurations comprises: releasing one or more sidelink configured-grant (SL-CG) configurations associated with the indicated state identifier; and stopping to perform grant-free sidelink (SL) transmissions on one or more SL resources associated with the released one or more SL-CG configurations ([0189]: details after performing above actions, if CURRENT_NWTX_NB=numNewtx; or if the upper layer indicates to stop transmissions of this MAC PDU: if the upper layer indicates to release this Sidelink process: if the upper layer indicates to release the configured grant for this Sidelink process: if the upper layer indicates to stop transmissions of SL-DCH (e.g. due to Radio Link Failure), and if CURRENT_TX_NB=numRetx, the Sidelink process then shall flush the HARQ buffer, and clear the configured grant associated with the Sidelink process).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Lee and include wherein the dynamic signaling indicates a state identifier, and wherein the deactivating of the one or more grant configurations comprises: releasing one or more sidelink configured-grant (SL-CG) configurations associated with the indicated state identifier; and stopping to perform grant-free sidelink (SL) transmissions on one or more SL resources associated with the released one or more SL-CG configurations of Lee with Park.  Doing so would allow for efficient transmission in a communication system (Lee, at paragraph [0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 2020/0146048) details deactivation of configured grant.
Tseng (US 2020/0045674) details sidelink radio resource allocation.
Jung (US 2019/0261280) details power control for grant-free uplink transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JASPER KWOH/Patent Examiner, Art Unit 2415